Carter, J.
This action was brought by Fillmore county to foreclose a tax sale certificate purchased by it from the county treasurer. While the action was pending the legislature *439passed chapter 15, Laws 1935, Special Session, with an emergency clause, providing for instalment payments of delinquent real and personal taxes. The owner of the real estate offered to comply with the act. Plaintiff pleaded that the act was unconstitutional and therefore of no force and effect. The trial court held the act valid and allowed a redemption as provided therein. From this judgment, the county appealed.
The record shows that Fillmore county purchased the tax certificate in question on December 31, 1931, no money being paid to the county treasurer therefor. If the act is valid, the trial court was correct in its ruling, as the defendant is within the provisions of the act. The only question therefore is whether the act is constitutional.
This question is fully covered in the companion case of Steinacher v. Swanson, p. 439, post, 268 N. W. 317, and is determinative of the case at bar. Upon authority of that case, we hold that chapter 15, Laws 1935, Special Session, is unconstitutional and void. The trial court therefore erred in permitting a redemption under the act.
The judgment of the trial court is reversed and the cause remanded for further proceedings in accordance with this opinion.
Reversed.